Explanations of vote
(DE) Mr President, the increasing fear of job losses, which has not only resulted in an increase in the incidence of various illnesses and, consequently, high costs on the part of enterprises and health insurance companies, combined with the associated risk of poverty, also diminishes the possibility and inclination of European women to have children. However, children should no longer be the cause of a poverty trap and the conscious decision to have a home and family should not be punished by living the life of a pauper. If we continue to drive forward with our policy of putting people in full-time employment and safeguarding jobs, we will not only reduce the level of absence caused by illness but may also help bring about a rise in the number of children again.
The questions of workers' health and working conditions, the organisation of health, hygiene and safety services in the workplace and the list of occupational diseases came to the fore in the Community in 1989 with the publication of Framework Directive 89/391. Other directives covering various aspects of hygiene and safety at work have since been adopted.
The adoption of this report will hopefully lead to greater attention being paid to the effective implementation of these directives and to working conditions, with a view to reducing the figure of over 4 million accidents at work per year and over 4 500 deaths and injuries leading to permanent incapacity across the EU.
We strongly believe that there needs to be a policy of real improvement in the practices of the various Member States. The Commission must, as a matter of urgency, submit a more thorough report on the current situation regarding workers' safety and health in the workplace. Furthermore, the International Labour Organisation conventions and other legislation in these areas must be implemented.
The Freitas report being put to the vote today concerns the outermost regions and, in particular, Réunion. The outermost regions suffer from geographical and geopolitical constraints that make them more isolated and less able to export their goods to the European continent.
Designed as it is to compensate for additional costs, this scheme offers support to local fisheries sectors by processing fishery products and transporting them to, and marketing them on, the European continent. It also helps to increase the competitiveness of local companies and of the fisheries sector at European level. The effectiveness of this scheme can be illustrated by the fact that this compensation has enabled Réunion to increase the volume and value of its exports since 2000.
Renewing this compensation scheme will enable us to continue our efforts to integrate the industrial, longline and coastal fishing sectors of the outermost regions into the internal market. These efforts must be supported by other factors such as the taking into account of the variation in oil prices, because it ought not to be forgotten that the outermost regions rely heavily on oil and that transport costs constrain the export of local goods.
We are delighted that the report adopted today has incorporated all of the proposals that were tabled by the Portuguese Communist Party (PCP). These proposals were already contained in the Committee on Regional Development's opinion, which we drew up.
Given their importance, we should like to highlight the following proposals submitted to Parliament by the PCP regarding the increase in the overall budget:
the increase of EUR 2 million in the overall budget from EUR 15 to 17 million, of which EUR 570 000 is earmarked for the Azores and Madeira.
the removal of the 75% compensation limit for transport and other related costs, thereby guaranteeing 100% complete coverage of these costs to continental Europe and for local markets in the outermost regions;
the removal of the expiry date, thus making the compensation scheme permanent, with a five-yearly review;
the local processing industry continues to be permitted to use fish caught by Community vessels where the local fleets' catch is insufficient to supply that industry;
positive discrimination in favour of traditional, small-scale inshore fishing;
the eligibility [for costs to be covered] of transport within each outermost region, in order to address the problem of geographical fragmentation, as in the case of the Azores.
I voted in favour of the Freitas report, for the following reasons:
1. It takes account of the particular characteristics of the fisheries sector in the outermost regions, by ensuring compensation for additional costs incurred by the economic operators involved in fishing.
2. The report proposes that the compensation scheme should become permanent, in view of the permanent difficulties faced by the fisheries sector in the outermost regions.
3. It proposes the possibility of supplementing the Community compensation scheme with national aid.
4. It proposes greater flexibility in the financial management of the scheme, by providing for variations in the funds allocated to each region or Member State.
5. It proposes an increase from EUR 15 to 17 million in financial resources, which will fund the compensation scheme every year during the period 2007-2013.
In other words, although the Commission's proposal was good to begin with, Parliament's proposals have managed to make substantial improvements, by meeting in full the need to compensate the additional costs involved in fishing in Madeira and the Azores, which will now have an annual overall budget of EUR 5 million for the purpose.
The completion of the internal market and the gradual removal of trade barriers has helped considerably to boost economies of scale in the outermost regions. However, the natural barriers to trade that remain in these regions put companies located there at a distinct disadvantage compared to those deriving full benefit from access to the Community market. It is these geographical and structural conditions peculiar to the outermost regions that justify the compensation we pay for the additional costs incurred in marketing fisheries products from the outermost regions for the market in continental Europe.
Accordingly, the continuation of the compensation scheme for the Azores, Madeira, the Canary Islands and the French departments of Guiana and Réunion into the period 2007-2013 means that we must finally adopt a specific development aid strategy for these regions, in particular in the fisheries sector, by strengthening the partnership. Accordingly, this should be a permanent scheme, with the possibility of a certain degree of flexibility, in view of the specific conditions in these regions and in order to make best use of the scheme.
It is therefore vital we lend these measures our wholehearted backing.
in writing. - (FR) I am very pleased with Mr Freitas's report, which takes full account of the additional costs faced by some French overseas departments when they export their fishery products. The interests of Guiana and Réunion, as exporters of these kinds of products, have well and truly been protected. The European Parliament has issued the following four requests, in particular.
Firstly, that the initial ceiling on compensation of additional costs, which has been set arbitrarily at 75%, be abolished. On the one hand, this rate is not based on any logical criteria and, on the other, there is no reason why fishery products should not benefit from such a favourable scheme as agricultural products.
Secondly, that State aid for the production, processing and marketing of fishery products sourced from these regions be possible and that compensation be awarded for imported products, such as salt and oil, that are used during the processing of fishery products.
Thirdly, that recourse to intra-Community imports be permitted, if the catches of the outermost regions' fleets are not large enough to guarantee the profitability of the processing industries in these regions.
Finally, that the financial envelope for Guiana and Réunion be increased to EUR 5 518 000.
The Regional Advisory Councils (RACs) were established following the reform of the common fisheries policy adopted in 2002. Council Decision 2004/585/EC defines a general framework for the running of the RACs in order to ensure that they are dealt with in a consistent and balanced manner. The Commission's proposal, supported in full by Parliament's rapporteur, is aimed at putting the RACs on a sounder operational basis by improving the conditions under which they are funded. The amendments introduced are intended to ensure that the Community contribution is not digressive, as originally proposed.
I shall be voting in favour of this report.
We support this report, which improves the operating conditions of the Regional Advisory Councils (RACs). Their mainstreaming into the budget means that the Community contribution will no longer be digressive and that they will become subject to a single method of accounting.
The key issue that needs to be addressed, however, is that of the RACs' long-term financial viability. Given that the RACs are an integral part of the common fisheries policy (CFP), Community funding for their normal operations should be guaranteed on a permanent basis.
The report before us applies to funding and not to other aspects of the Council decision such as the number, composition and functioning of the RACs, which will be dealt with in another review of Decision 2004/585/EC. It is difficult at present to carry out an assessment of the RACs given that only four of the seven are operational.
Our support for this proposal is based, however, on a vision of the RACs as an instrument for encouraging the decentralisation of the CFP, for ensuring that the fishermen and their representative bodies are involved in the decision-making process regarding the CFP - which we feel is not completely the case at the moment - and for guaranteeing that the interests of all Member States on the issue of fisheries are fairly represented.
(SK) I voted for the report produced by Esther Herranz García because it sends an important message to people with disabilities, especially women who experience various difficulties in everyday life and cannot make full use of their rights. In my view there are still improvements to be made in helping the disabled, and I therefore welcome the European Parliament's efforts to improve social provision for people who cannot look after themselves and are dependent on help.
We should not forget the important contribution made by disabled people's families and organisations for the disabled, who provide us with a detailed picture of the difficulties and the barriers - including architectural barriers - which they face, and who suggest solutions for improving their quality of life and for helping them fully integrate into society. I have a strong belief in the value of reaching out to people from whom something has been taken, but who have been gifted with the ability to see and perceive the world differently. They perceive the world through different eyes and can perceive things the rest of us often fail to notice, or whose beauty often escapes us. And the wonderful thing is that they can repay us many times over with their boundless dedication and appreciation.
in writing. (SV) This report concerns the Community's strategy for doing more to achieve the very important objective of improving the situation of women with disabilities in the EU.
We have voted against the report because we are confident that the respective national parliaments of the Member States can deal appropriately with this important issue. We object in principle to the general trend whereby the institutions of the EU seek to achieve influence and competence within ever more areas.
(NL) Mr President, in 2006, 31 000 illegal refugees found their way to the Canary Islands and tried to emigrate from there to the European mainland - six times more than did so the year before. We have seen similar scenes in Southern Italy and Lampedusa.
If the human tragedy of the refugees is to be addressed, it must be done by tackling the hopeless situation in their countries of origin, not by importing transitory social tension.
Accordingly, our group welcomes Frontex and the establishment of intervention brigades in the countries that are facing the problem of mass immigration, on the condition that this new instrument is deployed efficiently and not simply serves as a media spectacle.
External border control falls within the Member States' remit, but the flows of refugees that are common today illustrate that these external borders have become too permeable. The exponential influx of illegal immigrants can therefore only be addressed by taking additional, but not replacement, measures to support the Member States, which, it is to be hoped, is where Frontex will come in.
(NL) Mr President, I have voted in favour of the Deprez report, because the amendments to the Commission's text generally contain technical corrections. Frontex's rapid intervention teams are desperately needed, certainly in light of the huge shortcomings of various Member States when it comes to protecting external borders.
We will have to wait and see how efficient these teams will prove to be in practice. The entire concept hinges on the willingness of all Member States to meet their Schengen obligations. There is currently far too much apathy, far too much leniency, and mass regularisations of illegal immigrants have put the entire Schengen concept at risk. Even if the Frontex rapid intervention teams work well and efficiently, this will all be in vain if some Member States refuse to face up to their political responsibility.
(DE) Mr President, I also voted for the Deprez report since, in my opinion, it is undoubtedly sensible at this time to use the planned troop deployment to strengthen the southern borders in order to bring the threat posed by hordes of refugees under control.
In this connection, however, we should not forget the other main routes, above all, our external borders with Eastern Europe. In this context, I believe that the resources available under Frontex should be substantially increased. At the same time, we must demonstrate the realities of Europe in the countries of origin of illegal immigrants, so that the dream of a land of milk and honey no longer prompts such acts of desperation and ensures that cooperation with these countries in the area of repatriation, which is indeed largely financed by us, functions more effectively.
We are opposed to the creation at EU level of what are called Rapid Border Intervention Teams along the borders of the different Member States, as it is indicative of the EU's repressive, military nature.
This measure forms part of the current trend towards security at all costs and reflects the policy of criminalising immigration, which illustrates a lack of respect for human dignity and for fundamental human rights. These rapid border intervention teams, the walls and the immigrant detention centres are instruments for implementing a Fortress Europe policy, to which we are vehemently opposed.
This measure is being justified on the grounds of combating illegal immigration. I wish to highlight the fact that one of the main components of the policy put forward is repression, whilst overlooking the real causes of immigration, namely poverty, hunger, war, the lack of prospects of a decent life for millions and millions of human beings, including Portuguese people, caused by capitalist exploitation and the brutal centralisation of wealth.
On the other hand, given that border protection falls under the competences of a State, we feel that this proposal - despite some safeguards - represents a further step towards creating a European coastguard, which, if it materialised, would constitute an attack on national sovereignty.
Hence our vote against the report.
in writing. (SV) I voted in favour of the report because I believe that the RABIT mechanism is necessary for coping with the extraordinary migratory pressure to which a number of EU Member States are periodically subject. RABIT has a voluntary basis and is not an attempt to build walls to shut out the surrounding world. I believe, rather, that it is important for the Member States to cooperate if they are effectively to combat trafficking in human beings and illegal people-smuggling, which often put at risk the lives of those who, in desperation, have been forced to leave their home countries. Thousands of people die each year in attempting to reach Europe in ways that are unsafe. RABIT is part of the work designed to prevent people from dying in the hands of cynical people-smugglers. As a Social Democrat, I am working to achieve a generous and humane refugee policy and want to increase people's opportunities for finding their way to Europe legally.
in writing. - (FR) The regulation submitted to us establishes a mechanism that is designed to provide a Member State that is faced with a massive influx of illegal immigrants with assistance, in the form of Rapid Border Intervention Teams, for a limited period of time. This reserve, which consists of 250 to 500 border guards within the European Borders Agency (Frontex), will be made available to those Member States that need it in order to protect their external borders.
It is true that, although the control of the external borders is incumbent on the Member States and comes under the intergovernmental remit, the massive influx of illegal immigrants that occurred, for example, between 15 August and 15 December 2006, when immigrants left the coasts of West Africa for the Canary Islands, showed just how wide open the Union's external borders were to a rapidly increasing number of immigrants. Cooperation among Member States would therefore seem vital in this area. More than 31 000 illegal immigrants landed in the Canary Islands in 2006, that is to say, six times as many as in the previous year.
Although we are in favour of the principle of the Member States' cooperating in order to protect the EU's external borders, we shall remain very vigilant regarding the trivialisation of Frontex for what are, essentially, media-motivated reasons, and to any federalist and supranational abuses of this agency.
I voted in favour of the creation of rapid border intervention teams, provided these are only used in exceptional cases and emergency situations. In my opinion, when a Member State is confronted with a massive, illegal flow of nationals from a third country, this would constitute such a situation. It must be emphasised in this connection that the human dignity of the immigrants must be observed and that individuals are not discriminated against on account of their gender, race, ethnic origin, religion or outlook on life, any disability they may have, their age or sexual orientation, nor should the Regulation have a negative impact on the rights of persons seeking protection.
Various principles and justifications - all of which are valid - can be put forward in support of maximum cooperation in monitoring, and taking action to protect, our external borders.
The EU as a whole is also defined by its borders. In this context, it is clear that the Union's external borders are a territory under the exclusive sovereignty of the Member States, but also territories whose integrity, monitoring and protection is in everyone's interests, given that problems that arise on those borders tend to have ramifications for the other Member States. First and foremost, one thinks of illegal immigration. Yet there is also illegal trafficking and - on a rather different tack but an issue for which the rationale still holds - environmental threats.
It is entirely right and extremely important that we share the disproportionate burden carried by the Member States that, due to geographical reasons, have the most vulnerable external borders. Quite apart from being an expression of solidarity among EU Member States, cooperation of this nature arises above all from the need to make border protection as effective as possible.
The idea of defending those borders should not be confused with that of protectionism or isolationism; it is merely a matter of observing the rules.
in writing. - (FR) Due to the fact that several Member States have been confronted with critical situations in the shape of massive influxes of illegal immigrants arriving by sea, the European Union has deemed it necessary to create Rapid Border Intervention Teams. It is the solidarity among the Member States that is the cornerstone of this project.
These teams have not been put in place with the aim of turning back these people. Rather, the aim is to provide European assistance to those Member States that admit too great an influx of illegal immigrants. Indeed, the events of last summer have confirmed the urgent need for difficult situations to be anticipated, as much for the Member States of destination or of transit as for the immigrants themselves.
These teams will therefore have the task of patrolling the areas surrounding the EU's external borders under the authority of the national border guards of the host Member State.
Members of the rapid intervention teams will be able to exercise all of the powers necessary to carry out the activities of checking or monitoring the borders. However, it is stipulated that they shall have to fully respect people's human dignity when carrying out their activities; equally, they shall have to respect the fundamental rights recognised by the European Union.
To conclude, the concerns expressed in some quarters about the use of these rapid border intervention teams must not become a reality over time.
in writing. (SV) We have chosen to vote against the report because we believe that the tonnage redistribution levels proposed by the Commission are adequate. Moreover, we question the need for increased aid for an already over-established sector. The EU already has considerable over-capacity in its fishing fleet, together with limited fisheries resources. The difficulties, discussed in the Council, of checking that the catch capacity does not increase with conversion is therefore one of the reasons why we have chosen not to support an increase in the levels concerned.
In June 2006, after the political agreement reached in the Council on the new European Fisheries Fund, a decision was taken to amend two provisions of the basic regulation on the revised common fisheries policy (2371/2002) applying to the management of fishing fleet capacity. The amendment is aimed at permitting some adaptations of the fleet to improve safety, working conditions and hygiene, product quality on board and energy efficiency.
The amendment will give the Member States the possibility for a limited increase in the capacity of their fleet for the purpose of improving safety, working conditions, hygiene and product quality on board, as well as energy efficiency.
I shall be voting in favour of this report.
This report concerns the amendment of Articles 11 and 13 of Regulation 2371/2002, the main instrument for reviewing the 2002 common fisheries policy.
One of the problems with the European Fisheries Fund (EFF) was that it jeopardised Community aid for modernising and renovating the fleets provided for in the previous financial instrument.
The current proposal, from June 2006, subsequent to the EFF, provides for limited aid for modernising the fleet to improve safety, working conditions and hygiene. It covers energy efficiency, providing for the use of 4% of the tonnage withdrawn with public aid. Furthermore, it states that the reduction in power following the replacement of an engine with public aid may not be restored.
In spite of our reservations regarding the Commission's proposal, our vote in favour is based on two proposals made by the rapporteur, which are as follows:
the 10% of the tonnage scrapped can be used for modernisation, which, being limited, will allow for prioritising the modernisation of small-scale coastal fishing vessels, that is to say, vessels with an overall length of less than 12 metres;
making aid for replacing engines for the purposes of energy efficiency more flexible.
The Galileo Programme (the European satellite radio navigation programme) can be an important instrument. By providing a public service, it will provide an opportunity for cooperation, scientific advancement and the exchange of accessibility and information.
The project should be rooted in a strategy of public investment and monitoring. Solutions ensuring its funding must be found in the context of international cooperation.
The Galileo system is viewed with interest by countries such as China and India, which could be important partners in the project. This will help end the GPS monopoly and create instead a project based on broad international cooperation.
We feel that all users should be guaranteed universal access and that the general public should have access to available information free of charge.
It is necessary to reaffirm, however, that, when it comes to this project, the citizens' rights, guarantees and freedoms must be guaranteed and that it is not used for military purposes - the rejection of the militarisation of space and its use for military purposes - and/or for the purposes of enforcing excessive security, in contravention of what is currently laid down.
The Galileo Programme is, without question, one of the cornerstones of the Lisbon Strategy, given its technological scope and the expected added value in terms of not only jobs but also technological progress. The potential economic growth from the programme is a very important factor for the European economy. We are responsible for guaranteeing that the conditions for its implementation are created with the necessary clarity, effectiveness and speed. Accordingly, I share my colleagues' concern that the negotiations on the concession contract are deadlocked, because these delays will have a considerable impact on the overall cost of the project.
At the moment, I feel it is vital that we channel our efforts into ensuring that, in June, the Commission submits a clear, credible timetable, solutions for the future financial obligations and alternative scenarios for carrying out the programme. The Council will then be in possession of all the necessary data to ensure the continuity of the process, in order to make up for the delays. The resolution therefore has my full backing.
in writing. - (FR) We voted in favour of the resolution on the Galileo satellite navigation project.
We have had the opportunity on several occasions in this Chamber to express our support for an ambitious industrial project, in which, for once, the European dimension had a full part to play, even though we have also highlighted the project's shortcomings and flaws, such as its purely civil dimension and the transfer of technology to non-European countries such as China, that Communist dictatorship and exponent of unfair commercial competition.
Today, the negotiations on the deployment and use of the system are at a standstill. Furthermore, it occurs to me that it was because of the political will of States that were very pragmatic in their efforts to cooperate with each other that all of the technical, human and financial resources were provided for the construction of a European aerospace industry and that Airbus came about. In the case of Galileo, because the Eurocracy has extended its powers, it is the Brussels-centred Commission that is struggling to negotiate with private partners, and the discussions are stalling over money-related issues.
Clearly, the first method was by far the best.
in writing. (SV) We believe that human rights are universal and inviolable and that they need to be among the foundation stones of all societies. Unfortunately, violations occur in many places around the world, including in the EU Member States.
A large part of the European Parliament and its Members see themselves as the guarantors of human rights in the world. These Members must not be thought any the less of, because they undoubtedly have good intentions, and it is essential to fight for these fundamental rights. The difficulty arises when human rights are used as a means of promoting the EU's positions on, for example, developing a common foreign and security policy.
We have voted against quite a few amendments that we basically think are logical, fair and, in certain cases, also desirable but that should not under any circumstances be tabled, or decided on, by this House.
Once again, the majority in Parliament has drawn up a report on human rights around the world, which, although it contains some points with which we agree, is essentially characterised by an overriding manipulative and reductive view of human rights - political, social, economic and cultural - using them as grounds for interventionism and for exerting political pressure in some countries, always for the EU's interests and convenience.
It is a strategy of using human rights that involves an attempt to exploit the United Nations Human Rights Council, where the idea is to isolate those countries that do not kowtow to the dictates of imperialism.
As we have highlighted before, this is an act of extreme hypocrisy in which countries referred to as 'friends' are safeguarded and the 'others', which the USA and the EU have pinpointed as a target, are criticised. This is an exercise with which we can have no truck. Once again, the report is completely remiss when it comes to Israel; it completely overlooks Israel's brutal policy of aggression and occupation of Palestine, and the fact that Israel systematically violates international law and undermines the Palestinian people's inalienable right to their own sovereign, independent and viable state.
in writing. - (FR) Despite its claim to be exhaustive, the report on human rights in 2006 does not mention any of the main causes of the violation of these rights: Communism, which still oppresses more than one and a half billion people, in China, North Korea, Vietnam, Laos, Cuba, Zimbabwe, and I could go on. In every country in which they are in power, Communists deny people's fundamental rights, persecute their opponents, and send them in their millions to concentration camps.
On our continent, Communism has enslaved 300 million Europeans. Today, despite the fall of the Berlin Wall, it continues to exercise its intellectual terrorism. The fact that Mr Coveney does not dare mention the word in his report proves this. Some of our fellow Members, such as Mr Cohn-Bendit, go as far as to want to ban the people of Poland from de-Communising their country. That is an insult to the memory of the workers of Gdansk, of the insurgents of Berlin in 1953, of Budapest in 1956, of Prague in 1968 and of all the freedom fighters.
Since 1917, Communism has killed more than 100 million people. Our Parliament, which has so much to say on the subject of human rights, should demand that Communism be put on trial.
Why I cannot vote in favour of the resolution on the Human Rights Report:
1. The report fails to mention social, economic and cultural rights; neither does it call for these rights to be treated as an EU priority. While millions of people worldwide die of hunger, have neither housing nor work and live in deepest poverty, the EU report does not refer to these violations. It reduces human rights to civil liberties only, thereby disregarding the principle of indivisibility of human rights as set forth in the UN Charter;
2. The report does not mention human rights violations committed or supported by EU Member States. However, in order to avoid hypocrisy the EU needs to investigate and tackle human rights violations committed with the involvement or support of EU Member states in third countries or against third-country nationals;
3. The resolution calls for military intervention in Sudan. This is wrong because the protection of human rights must be through civilian, not military, action. War remains the most severe human rights violation, yet it is not mentioned in the report. No reference is made to the killing of civilians by EU Member State forces in Afghanistan and Iraq.
Among the various points raised in the report there is one that should be stressed repeatedly. I refer to point 10: 'Reiterates that, in their future Annual Reports on Human Rights, the Council and the Commission should analyse the ways in which human rights are dealt with in other EU policies, such as the Common Foreign and Security Policy, the policies on development and trade and immigration, and other relevant policies relating to the EU's external relations...'
The EU's role in the world and in particular in its immediate neighbourhood involves its ability to use soft power to increase universal respect for human rights.
On the other side of that coin, the time has come for us to address seriously the enormous threat to the spread of human rights arising from China's cooperation strategy and international aid, China being an emerging power in this area. The time has come for us to rethink our strategy so that we follow the most effective path, in accordance with the values that we advocate and seek to promote.
British Conservatives recognise the important role of the EU in promoting human rights and democracy in the world, as it is highlighted in the Coveney report. However, there are a number of paragraphs that we fundamentally disagree with, for instance paragraphs 4, 16, 28, 31, 47 and 132.
For this reason, British Conservatives abstained overall in the final vote on the report.
As we have said before, we welcome the initiative of tabling a motion for a resolution to the United Nations General Assembly calling for the adoption of a universal moratorium on the death penalty, which, according to reports, has the support of 88 countries.
The abolition of the death penalty is something to which millions of men and women throughout the world aspire. Indeed, an increasing number of countries have removed it from their national law or have established a moratorium on its use.
We feel that this step is of benefit to civilisation and that ideally it should be extended to other countries. This initiative could be a positive step in that direction.
I voted in favour of this Resolution as I believe in the dignity of the human being, which should never be taken away through sentencing to death.
If there is one cause to which we can and must adhere without any doubt or hesitation, this would be it. The reasons are self-explanatory. A society that does not consider life to be the highest value, the standard, the foundation, will always be a society that is capable of the worst atrocities. For this reason, I am not surprised by the bloodthirsty countries that sentence their opponents to death without compunction. I believe that we have a duty, and perhaps the ability, to stop them. What surprises me more are the democratic countries that impose the death penalty, as though they had been struck by a sudden inability to judge right from wrong or by a breakdown of values.
I do not wish to digress here, but I must say I am struck by the notion of condemning the death of an adult citizen, even if that person is guilty of a heinous crime, whereas the life of an unborn baby is not deemed worthy of protection.
I shall conclude by saying that this commitment on the part of the EU is one to which I lend my backing. I would also express the wish that the Member States and the EU as a whole follow up their words with action.
(FI) Mr President, I am absolutely opposed to discrimination against homosexuals, but I hope that this House will one day draw up a resolution which no longer needs to be confused with the unsatisfactory concept of homophobia. I have spoken about this before and I wish to do so again.
If we are talking here about a real problem, discrimination, which we really must do something about, why on earth do we use the inappropriate word 'phobia' in this connection? Phobias are different types of anxiety: they are states of fear considered neurotic disturbances. Therapy is needed to help cure them, and they cannot be cured through political action, just as claustrophobia, the fear of enclosed spaces, or arachnophobia, the fear of spiders, cannot.
I am sorry if people are starting to be made to feel guilty about their feelings or phobias. That will only result in another new form of discrimination and manipulation. I am sorry too if this resolution has discriminated against Poland by giving a mistaken picture of events and views there. Because of these points relating to Poland and after thinking long and hard, I ended up abstaining. I wish, however, to express my sympathy for all those homosexuals who have had to suffer real discrimination and injustice.
(NL) Mr President, it goes without saying - and I do not know anybody in this House who will beg to differ - that discrimination of homosexuals on account of their orientation is unacceptable in our Member States. This does not mean, though, that the right of deeply religious people to express their opinions freely should be called into question on account of the suffocating atmosphere of political correctness and intellectual terrorism that is taking hold in this House. As Mr Claeys briefly mentioned yesterday, a freedom of speech phobia is beginning to set in here, an irrational fear of letting people express their opinions freely. This is one phobia we must fight with all our might, because this resolution is overshooting the mark. Where in the past, debates on homophobia were held on many occasions, these days, it is more about everyone indulging in a bit of Poland-bashing. After all, as in the Geremek issue on which nobody spoke with any authority yesterday, this is how the Left-wing inquisition on the issue of so-called homophobia in Poland took the moral high ground without any knowledge of the subject, or intellectual honesty for that matter. This is why I have voted against this resolution.
(DE) Mr President, I wish to state here in relation to the way I voted that I have not voted against this resolution because I am in favour of discriminating against minority groups. I also condemn the statement made by the Polish Minister. I voted against because I believe that there are more important subjects which we should be addressing this week, also in the form of a resolution, namely, the murder of Christians in Turkey. We should be able to address the theme of Turkish women being forced to marry, including those living in Europe, or the genocide perpetrated by Muslim mounted militias in Darfur, or human rights violations in Venezuela as well. I therefore voted against because I am of the opinion that we should have been dealing with more important topics.
(DE) Mr President, I would like to make a statement on behalf of the entire Group of the European People's Party (Christian Democrats) and European Democrats. The Group of the European People's Party today abstained from voting since it does not agree with the procedure at the present time. The PPE-DE Group declares its support for the decisions taken by the European Parliament in relation to homophobia, in particular, the decision of 16 January 2006. In this spirit, the Group of the European People's Party emphatically rejects any form of homophobia as well as all forms of discrimination.
At the same time, the PPE-DE Group has the utmost confidence in the institutions of the European Union, in particular, the Commission as the guardian of the treaties. Given the existing legal position, key word - 'the anti-discrimination Directive', the Commission will take the necessary steps, as far as there is a need on the part of EU Member States, in order to put a stop to these initiatives which must be rejected in every respect.
In addition, our group wholly supports the bringing in of the Agency for Fundamental Rights to investigate homophobia in Europe and would like to await the results of this investigation before taking further steps.
The PPE-DE Group absolutely trusts in the fact that Polish society will take the appropriate steps against these homophobic trends which have started to appear.
in writing. - (FR) I abstained in the vote on the motion for a resolution on homophobia in Europe. Firstly, this document does not cover the whole of Europe by focusing on Poland, and the title of the resolution is therefore, in my view, too general. Furthermore, I find it simplistic that the fight against homophobia is being treated mainly as a fight against discrimination based on a person's sexual orientation. This confusion between homophobia, which is defined as 'the fear of one's fellow man', and an aversion to homosexuality is a source of misunderstandings.
I am naturally in favour of the fight against all forms of discrimination based on a person's sexual orientation, marriage- and child-related issues apart. These are issues on which political thought needs to develop in line with the demand within society. Nevertheless, I believe that the issue of the unequal treatment of human beings and the fear of our fellow men deserve better than this resolution, even though I agree with many points made in this document.
The UK Independence Party will not support this resolution because we believe the European Parliament has no business laying down moral standards in different Member States.
in writing. (DA) In today's vote on homophobia in Europe, I chose to vote neither in favour of the report as a whole, nor against it, in spite of the fact that I very much agree with what the report says. I voted neither in favour of the report, nor against it, because I do not think that there should be a 'people's court' that condemns Poland. Instead, I think that there should be a proper court. The European Parliament does not have the competence to act in this area.
If human rights are infringed, the matter should be put before the International Court of Human Rights.
We voted in favour of this resolution on account of its general defence of human rights in the EU Member States, although we do have some criticisms with regard to the wording of one of the points.
It is unacceptable to continue to foster homophobic practice and any form of discrimination against people on the grounds of sexual orientation. We therefore support the call on the Commission for an anti-discrimination package based on Article 13 of the Treaty on European Union, aimed at putting an end to discrimination on various grounds including that of sexual orientation. We advocate a range of measures to encourage the fostering of equal rights and opportunities for all, rather than mere formal statements not backed by legislative or budgetary substance.
We also support the call for stepping up the practical enforcement of existing legislation in these areas, to defend and promote human rights. We object to discriminatory comments by politicians aimed at homosexuals, given that such comments more often than not incite hatred and violence.
in writing. (SV) We voted in favour of this resolution because it expresses the importance of preventing discrimination on the basis of sexual orientation.
We do not support those parts of the resolution's conclusions proposing that the EU have increased power and the right to take decisions.
Our support for this resolution is simply a vote against loathsome discrimination against people because of their sexual orientation.
However, we oppose all those conclusions in the resolution concerning more power for the EU within various areas.
I and my British Conservative colleagues have abstained on this joint motion for a resolution. While we abhor all discrimination against gay people and all aspects of homophobia, we believe this motion has been brought forward on a politically speculative basis with a serious lack of factual information.
We believe it would be wise to await the developments with regard to Poland referred to in the motion, rather than commenting on generalised allegations.
I am proud to have voted for this resolution and very much regret the antagonistic approach taken by some colleagues to its being tabled. This is the European Year of Equal Opportunities in a Union which prides itself on its commitment to human rights. However, we still have certain Member States, such as Poland, where the Government has yet to realise what such a commitment means in reality. It means delivering on equality at work; it means that you do not use language which incites hatred and attacks on individuals simply because of who they are; it means respecting the human rights of others, including their right to assembly and to be protected from violence - including state violence. I sincerely hope that this is the last time that this House has to address this issue as I trust that Member States will fulfil their duties under the law and under International Convention. I extend my thanks to those Members from the states concerned who have also voted for this resolution.
in writing. (PL) The European Parliament's resolution might have been better or more precise. However, caring about the image of our country cannot be an excuse for keeping silent in the face of discrimination on the grounds of sexual orientation. Homosexuality is not a disease, as some of the Polish participants in today's debate have claimed. Homophobia is the real disease which plagues many societies, including Poland. The resolution touches upon a fundamental issue; the serious situation facing thousands of European citizens, including thousands of my compatriots.
In Poland, as in other Member States, there is a feeling of dislike towards homosexuals. However, in no other Member State do members of the government and people in the public eye make statements which infringe fundamental civil rights and, as such, infringe the principles and values which form the basis of our democratic system.
In Poland, it saddens me to say, that homosexual people are harassed and insulted. If they come out, they encounter verbal or even physical aggression. If those in power do not go as far as to support these actions, they certainly do not oppose them.
Just as there is no place for racism or anti-Semitism in a modern democracy, there can be no place for discrimination on the grounds of sexual orientation. Certainly not in the twenty-first century! That is why, following my own conscience, I intend to vote in favour of the resolution on homophobia in Europe, as it calls for the rights of those people to be upheld whose rights many others, particularly in Poland, would otherwise deny.
in writing. (PL) I am voting against the resolution on homophobia in Europe.
I do not entirely agree with some of the contents of the European Parliament's resolution. The text, which is based solely on information from Poland, does not reflect the intentions and the title of the resolution ('Resolution on homophobia in Europe'). Unfortunately, in the European Union, we encounter homophobia at every step. The failure to mention the infringements of the rights of homosexuals in other European countries makes this document incomplete.
The statements made by politicians such as Maciej Giertych, Jarosław Kaczyński or Ewa Sowińska fortunately do not translate into specific legislative measures. No legislation has been drafted which infringes the rights of homosexuals. However, I am afraid that this state of affairs may change. There is no support for the view that teachers who promote homosexuality among their students should be dismissed. These kinds of irresponsible statements are offensive to those who wish to live in a free, tolerant and open Poland. They are a threat to democracy and they do not reflect the views of the majority of Polish people.
The Group of the European People's Party (Christian Democrats) and European Democrats has abstained from voting on the resolution against homophobia in Europe since it does not agree with the procedure at the present time.
The PPE-DE Group declares its support for the decisions taken by the European Parliament in relation to homophobia (in particular, the decision of 16 January 2006). In this spirit, the Group of the European People's Party (Christian Democrats) and European Democrats emphatically rejects any form of homophobia as well as all forms of discrimination, whatever its nature.
At the same time, the PPE-DE Group has the utmost confidence in the institutions of the European Union, in particular, the European Commission as the 'guardian of the treaties'. Given the existing legal position (the anti-discrimination Directive), the Commission will take the necessary steps, as far as there is a need on the part of EU Member States, in order to put a stop to these initiatives which must be rejected in every respect.
In addition, the PPE-DE Group wholly supports the appointment of the European Agency for Fundamental Rights to investigate the situation relating to homophobia in Europe and does not wish to take further action before the results of the study are known.
Polish society enjoys the wholehearted confidence of the PPE-DE Group in that it will take the appropriate steps against these homophobic trends which have started to appear.
in writing. - (FR) Everyone is equal when it comes to their dignity, which must be respected and promoted. This approach must forever guide all of our actions.
The procedure in Rule 103(2) of the Rules of Procedure specifies that 'when placing a statement with debate on its agenda, Parliament shall decide whether or not to wind up the debate with a resolution'. What is the point of the exercise if, even before the debate takes place, all of the motions for resolutions need already to have been tabled and the deadline for tabling amendments has already expired? A dialogue of the deaf, then.
This resolution is not a repeat of the interinstitutional debate in which, I might add, only the initiated were able to take part. The procedure can be criticised all the more for the fact that Parliament's services, which have already been consulted, are refuting the allegations that have been adopted. Poland itself had already responded, on 5 March, on its Prime Minister's official website, to the fresh accusations being made by Parliament.
Although the title claims to be talking about homophobia in Europe, we have unjustly accused a sovereign State and its democratically-elected government. This resolution will certainly be used for purposes other than to fulfil our desire to show solidarity with all humankind against all forms of discrimination.
The Conservative Party in the European Parliament has consistently opposed (and remains opposed) to the entry of the United Kingdom into the euro zone, and in doing so usually abstains with regard to reports on the operation of economic and monetary union, as these are matters for those countries who are in the euro zone.
However, we understand that the health of the economies of those countries which have opted to join the EMU is important to that of the UK and we support all measures which seek to ensure the economic stability of our major trading partners.
We are abstaining in this instance, but wish to state our endorsement of the rapporteur's strong commitments to sound public finances and the proper application of the Stability and Growth Pact. Such principles are essential to healthy economic and trading conditions and a good relationship between the UK economy and the economies of the euro zone.
Parliament's annual reports on public finances put forward the same recipe regardless of the economic situation at the time. The implementation of the Stability and Growth Pact is one of the biggest hindrances to economic and social development in the EU and in the least developed Member States that suffer from economic difficulties, such as Portugal.
The report clearly states the objective of using 'the economic recovery to cut their budget deficits and by making labour markets more competitive'. The idea, in other words, is to cut the State's social functions and to deregulate the labour market in terms of salaries and the job security of public administration workers.
The primary objective of this report is no longer zero deficit but budgetary excess. Naturally, the rapporteur is not comfortable with the 2005 pseudo review of the Pact, when there is clear evidence of the Pact's irrationality given the economic recession the EU was experiencing. This, as we all know, is a political pact, the fruit of the prevailing neoliberal ideology, in which economic justification is just an alibi. This has been our position since 1997, since which time we have been calling for the abolition of the Stability and Growth Pact.
Hence our vote against the report before us.